Opinion

PER CURIAM.
The defendant appeals from his conviction, following a jury trial, of manslaughter in the first degree1 and carrying a pistol without a permit.2 The sole issue claimed on appeal is that the trial court improperly instructed the jury that “reasonable doubt” is not a doubt suggested by the “ingenuity of counsel.”
The defendant relies on State v. Taylor, 239 Conn. 481, 504, 687 A.2d 489 (1996), cert. denied, 521 U.S. 1121, 117 S. Ct. 2515, 138 L. Ed. 2d 1017 (1997), in *700which our Supreme Court, acting under its supervisory powers, urged trial courts to avoid further use of the “ingenuity of counsel” instruction. After we heard oral argument in the present case, the Supreme Court decided State v. Edwards, 247 Conn. 318, 721 A.2d 519 (1998), in which it held that the admonition in Taylor was not applicable where the trial court had instructed the jury prior to the date of the Taylor decision. The trial in the present case took place in September, 1996, and Taylor was not decided until December, 1996. Edwards, therefore, is controlling.
The judgment is affirmed.

 General Statutes § 53a-55 (a) (1).


 General Statutes § 29-35 (a).